Citation Nr: 1047968	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-22 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a left great toe 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of a special claims 
processing unit ("Tiger Team") at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in 
pertinent part, reopened the claim of entitlement to service 
connection for a left great toe disorder, but denied the claim on 
its merits.  The Board, however, must initially determine whether 
the veteran has presented new and material evidence sufficient to 
reopen the previously denied claim of service connection.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened; and 
there is no prejudice to the appellant's ability to present the 
case when the Board addresses the issue of whether the claim 
should be reopened rather than addressing the reopened claim on 
the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  The Board has therefore listed the issue on the 
title page accordingly. 

The Board notes that the Veteran submitted a June 2009 
substantive appeal, via a VA Form 9, and requested a personal 
hearing before the Board at the RO.  In July 2009, the Veteran 
submitted a written request to withdraw his Board hearing 
request.  The Board finds that there is no hearing request 
pending at this time.  38 C.F.R. § 20.702(e) (2010).    

The issue of entitlement to service connection for a left great 
toe disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Service connection for a left great toe disorder was denied 
in a March 1985 rating decision.

3.  The evidence received since the March 1985 decision was not 
previously of record and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a left great toe disorder.    


CONCLUSIONS OF LAW

1.  The March 1985 rating decision that denied entitlement to 
service connection for a left great toe disorder is final.  
38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 
20.1103 (2010).

2.  New and material evidence has been submitted since the March 
1985 rating decision and the claim of entitlement to service 
connection for a left great toe disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

Given the favorable decision discussed below for the claim of 
whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a left great toe 
disorder, the Board finds that any issue with regard to the 
timing or content of the VCAA notice provided to the Veteran is 
moot or represents harmless error.  


II.  Decision

The Veteran seeks to reopen his service connection claim for a 
left great toe disorder.  In a March 1985 rating decision, the 
Veteran was denied service connection for the claim on appeal as 
there was no evidence of record indicating treatment for this 
claimed disorder during service or a notion of the claimed 
disorder in a September 1966 separation examination report.  This 
decision was not appealed and thus subsequently became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as 
existing evidence not previously submitted to VA, and material 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence submitted 
since the last final disallowance of the appellant's claim on any 
basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 
(1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995). 

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen.  For the 
reasons discussed below, the evidence is new and material, and 
his claim on appeal, is reopened for adjudication on the merits.

The Veteran submitted VA outpatient treatment records dated from 
August 2001 to January 2008 and a February 2008 VA examination 
report.  

The Board notes that this evidence is new in that it was not 
previously submitted at the time of the March 1985 rating 
decision.  Specifically, the August 2001 VA outpatient treatment 
record and February 2008 VA examination report are not cumulative 
or redundant of evidence already of record because they report 
and discuss the Veteran's diagnosis of arthritis of the left 
great toe that could be attributable to his military service.  In 
an August 2001 VA outpatient treatment record, the Veteran 
complained of pain every morning in his left great toe.  In 
February 2008, VA examination, in which he reported dropping a 
fire extinguisher on his [left great] toe during active duty and 
since then experiencing residual pain and swelling, as well as a 
chronic ingrown toenail.  He currently takes a nonsteroidal anti-
flammatory drug and responds well to this medication.  After 
conducting a lateral view of the Veteran's left great toe, the 
examiner found no gross osseous abnormalities and noted the 
Veteran's soft tissues as unremarkable.  He diagnosed the Veteran 
with arthritis of the left great toe.  

Because the newly submitted evidence, as specified above, provide 
further detail about the Veteran's left great toe disorder and is 
potentially related to the Veteran's military service, it is 
material because it bears directly and substantially upon the 
specific matter under consideration.  Additionally, this 
evidence, by itself or in connection with evidence previously 
assembled, raises a reasonable possibility of substantiating the 
claim of service connection for a left great toe disorder.  

For the reasons stated above, the Board finds that the newly 
submitted evidence, specifically the August 2001 VA outpatient 
treatment record and February 2008 VA examination report, to be 
both new and material.  Having submitted new and material 
evidence, the Veteran's claim on appeal, is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for a left great toe disorder 
is reopened.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

In a December 2007 VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, the Veteran states that he dropped a 
fire extinguisher on his toe during boot camp in November 1960.  
The Veteran contends that service connection is warranted for his 
left great toe disorder.

Service treatment records are silent as to any complaints, 
treatment, or diagnosis of a left toe disorder.  A post service 
August 2001 VA outpatient treatment record, as discussed above, 
reveals the Veteran's complaint of pain every morning in his left 
great toe.  

In January 2008, the RO initiated a request for a VA general 
medical examination for pension purposes, in pertinent part, for 
the Veteran's left great toe disorder.  In February 2008, the 
Veteran underwent the VA examination.  As discussed above, the 
Veteran was diagnosed with arthritis of the left great toe; 
however, the examiner did not address, as it was not requested, 
whether it is more likely than not, at least as likely as not, or 
unlikely that the Veteran's left great toe disorder occurred 
during the Veteran's military service.

The Board notes that the RO was under no legal obligation to 
provide the Veteran with a VA examination for the claim on appeal 
because there is no evidence of record of the claimed in-service 
injury event.  However, where VA undertakes the effort to provide 
an examination when developing a service connection claim, it 
must be provide an adequate examination, or at a minimum, notify 
the claimant why one will not or cannot be provided.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, in Stefl v. 
Nicholson, 21 Vet. App. 120 (2007), the Court found that 
'[w]ithout a medical opinion that clearly addresses the relevant 
facts and medical science, the Board is left to rely on its own 
lay opinion, which is forbidden from doing.'

Although the VA examiner was not requested to provide an opinion 
regarding the etiology of the Veteran's left great toe disorder, 
such a request should have been made because this claim on appeal 
is not for pension purposes as characterized by the RO in its 
January 2008 request for a VA medical examination.  Again, the 
Veteran filed a December 2007 VA Form 21-526, seeking, in 
pertinent part, compensation benefits for his left great toe 
disorder.  Due to the absence of a medical opinion pertaining to 
the claim on appeal, it is unclear to the Board whether the 
Veteran's left great toe disorder is as likely as not due to the 
claimed injury in service.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Schedule the Veteran for the appropriate 
VA examination to determine whether there is 
a causal nexus between his active military 
service and his current left great toe 
disorder.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review has been accomplished.  All 
appropriate testing should be conducted, and 
all pertinent disabilities associated with 
the left great toe found to be present should 
be diagnosed.  The examiner should identify 
any currently found left great toe disorder 
and must provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) the Veteran's left great toe 
disorder had its origin in service or is in 
any way related to the Veteran's active 
service.  A rationale for any opinion reached 
must be provided.  If the VA examiner 
concludes that an opinion cannot be offered 
without engaging in speculation then he/she 
should indicate this and explain the reason 
why an opinion would be speculative.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010)






 Department of Veterans Affairs


